Exhibit 10.5

 

AMENDMENT NUMBER 4 TO
AND WAIVER UNDER
LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER 4 TO AND WAIVER UNDER LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of November 12, 2004, is entered into by AEGIS
COMMUNICATIONS GROUP, INC., a Delaware corporation (“Parent”), and each of
Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as “Borrowers”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, “Agent”), and the lenders identified on the signature pages hereof
(such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of January 26, 2004 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers have informed Agent and Lenders that a violation of the Loan
Agreement has occurred as a result of Borrowers’ failure to comply with certain
terms and provisions thereof; and

 

WHEREAS, Borrowers have requested that Lenders waive such violation of the Loan
Agreement; and

 

WHEREAS, Borrowers have further requested that the Loan Agreement be amended to
modify certain terms more fully set forth hereinbelow;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:

 

1.                                      DEFINITIONS  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Loan Agreement, as amended hereby.

 

2.                                      AMENDMENTS TO LOAN AGREEMENT

 


(A)                                  SUBCLAUSE (I) OF CLAUSE (A) OF THE
DEFINITION OF BORROWING BASE APPEARING IN SECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(i) the sum of (A) 85% of the amount of Eligible Billed Accounts other than
Trilegiant Accounts, (B) 80% of the amount of Eligible Unbilled Accounts other
than Trilegiant Accounts (it being acknowledged that the percentage shall reduce
to (1) 70% as of November 30, 2004, (2) 50% as of December 15, 2004, and (3)

 

--------------------------------------------------------------------------------


 

40% as of December 31, 2004), and (C) the Trilegiant Base up to a maximum amount
of $1,000,000 in each case less the amount, if any, of the Dilution Reserve,
and”

 


(B)                                 THE TABLE OF APPLICABLE AMOUNTS AND
APPLICABLE PERIODS SET FORTH IN SECTION 7.18(A)(I) OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

Applicable Amount

 

Applicable Period (Month-end)

$

(9,880,000

)

October 2004

$

(10,800,000

)

November 2004

$

(11,500,000

)

December 2004

 

3.                                      WAIVER.  Borrowers have informed Agent
and Lenders that Borrowers have failed to maintain or achieve EBITDA of not less
than ($8,650,000) for the period ending on the last day of the month of
September, 2004, as required under Section 7.18(a)(i) of the Loan Agreement (the
“Existing Default”).  At the Borrowers’ request, Agent and Lenders hereby waive
the Existing Default, subject to the terms and conditions set forth herein.

 

4.                                      CONDITIONS PRECEDENT TO THIS
AMENDMENT.   The satisfaction of each of the following shall constitute
conditions precedent to the effectiveness of this Amendment and each and every
provision hereof:

 


(A)                                  AGENT SHALL HAVE RECEIVED FOR ITS OWN
ACCOUNT AN AMENDMENT FEE IN THE AMOUNT OF $25,000, WHICH AMENDMENT FEE SHALL BE
FULLY EARNED AS OF THE DATE HEREOF AND SHALL NOT BE SUBJECT TO REFUND, REBATE OR
PRORATION FOR ANY REASON WHATSOEVER;


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES IN THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE);


 


(C)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON THE DATE HEREOF OR AS OF THE DATE OF THE
EFFECTIVENESS OF THIS AMENDMENT; AND


 


(D)                                 NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN
FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, AGENT, OR ANY LENDER.

 

5.                                      CONSTRUCTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

 

6.                                      ENTIRE AMENDMENT; EFFECT OF AMENDMENT.
This Amendment, and the terms and provisions hereof, constitute the entire
agreement among the parties pertaining to the

 

2

--------------------------------------------------------------------------------


 

subject matter hereof and supersede any and all prior or contemporaneous
amendments relating to the subject matter hereof.  Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof, the Loan Agreement
and other Loan Documents shall remain unchanged and in full force and effect. 
To the extent any terms or provisions of this Amendment conflict with those of
the Loan Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.  This Amendment is a Loan Document.

 

7.                                      COUNTERPARTS; TELEFACSIMILE EXECUTION. 
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart.  Delivery of
an executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
also shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

8.                                      MISCELLANEOUS

 


(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”,
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT SHALL MEAN AND
REFER TO THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT.

 


(B)                                 UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “LOAN AGREEMENT”, “THEREUNDER”,
“THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT
SHALL MEAN AND REFER TO THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT.

 

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

a Delaware corporation, as a Borrower and Administrative Borrower

 

 

 

By:

 /s/ Richard Ferry

 

 

Title:

 President and CEO

 

 

 

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

a Nevada corporation, as a Borrower

 

 

 

By:

 /s/ Richard Ferry

 

 

Title:

President and CEO

 

 

 

 

 

 

IQI, INC. 

 

 

 

a New York corporation, as a Borrower

 

By:

 /s/ Richard Ferry

 

 

Title:

President and CEO

 

 

 

 

 

 

LEXI INTERNATIONAL, INC.

 

a California corporation, as a Borrower

 

 

 

By:

 /s/ Richard Ferry

 

 

Title:

 President and CEO

 

 

 

 

 

 

INTERSERV SERVICE CORPORATION 

 

a Delaware corporation, as a Borrower

 

 

 

By:

 /s/ Gene Speyer

 

 

Title:

President

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC. 

 

a California corporation, as Agent and as a Lender

 

 

 

By:

 /s/ Robert Bernier

 

 

Title:

Vice President

 

 

4

--------------------------------------------------------------------------------